           Case 2:19-cv-09158-BWA Document 28 Filed 10/08/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

ALRIC DESMOND ACKERSON                                                          CIVIL ACTION

VERSUS                                                                          NUMBER 19-9158

ANDREW SAUL,                                                                    SECTION M (5)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

                                          ORDER & REASONS

       Before the Court is plaintiff Alric Desmond Ackerson’s motion under Rule 59(e) of the

Federal Rules of Civil Procedure for reconsideration1 of this Court’s order and judgment adopting

the magistrate judge’s report and recommendation (“R&R”) and dismissing this case.2 Defendant

Andrew Saul, Commissioner of the Social Security Administration, responds in opposition.3

Having considered the parties’ memoranda, the record, and the applicable law, the Court denies

the motion for reconsideration.

       This case is Ackerson’s appeal of an administrative law judge’s denial of his application

for disability insurance benefits. On August 10, 2020, the magistrate judge issued an R&R on the

parties’ cross-motions for summary judgment and recommended that this Court dismiss

Ackerson’s claims with prejudice.4 Ackerson filed an objection to the R&R which focused on the

magistrate judge’s determination that Ackerson did not prove he meets the criteria of disability

under Listing 11.14 (peripheral neuropathy).5 The Court adopted the R&R as its opinion,

observing that “[i]n his objection, [Ackerson] does not controvert any of the findings of the [R&R],

nor does he direct the Court to any medical evidence in the record supporting his contention that


       1
         R. Doc. 25.
       2
         R. Docs. 23; 24.
       3
         R. Doc. 27.
       4
         R. Doc. 21. The facts of the case are recited in the referenced R&R.
       5
         R. Doc. 22.
           Case 2:19-cv-09158-BWA Document 28 Filed 10/08/20 Page 2 of 4




he was disabled under the criteria of Listing 11.14 (peripheral neuropathy).”6 On this basis,

judgment was entered dismissing Ackerson’s suit with prejudice.7 Ackerson filed the instant

motion for reconsideration arguing that he should be considered disabled under Listing 11.14

because he had a bilateral toe amputation and his other medical conditions satisfy a medical

definition of neuropathy.8

       A Rule 59(e) motion for reconsideration calls into question the correctness of a judgment.

In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002). “Rule 59(e) is properly invoked

to correct manifest errors of law or fact or to present newly discovered evidence.” Id. at 581. “A

Rule 59(e) motion should not be used to relitigate prior matters that should have been urged earlier

or that simply have been resolved to the movant’s dissatisfaction.” In re Self, 172 F. Supp. 2d 813,

816 (W.D. La. 2001). The grant of such a motion is an “extraordinary remedy that should be used

sparingly.” Indep. Coca-Cola Employees’ Union of Lake Charles, No. 1060 v. Coca-Cola Bottling

Co. United, Inc., 114 F. App’x 137, 143 (5th Cir. 2004) (citation omitted). A district court has

considerable discretion to grant or deny a Rule 59(e) motion for reconsideration. Edward H.

Bohlin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir. 1990).

       In the Fifth Circuit, a Rule 59(e) movant must show that reconsideration is necessary for

at least one of the following reasons: (1) to correct manifest errors of law or fact upon which the

judgment is based; (2) to consider newly discovered or previously unavailable evidence; (3) to

prevent manifest injustice; or (4) to address an intervening change in the controlling law. Markel

Am. Ins. Co. v. Diaz-Santiago, 674 F.3d 21, 32 (5th Cir. 2012); Barber v. Spinal Elements, 2019

WL 5810304, at *2 (E.D. La. Nov. 7, 2019). But the motion “cannot be used to raise arguments



       6
         R. Doc. 23.
       7
         R. Doc. 24.
       8
         R. Doc. 25.

                                                 2
           Case 2:19-cv-09158-BWA Document 28 Filed 10/08/20 Page 3 of 4




which could, and should, have been made before the judgment issued.” In re Life Partners

Holdings, Inc., 926 F.3d 105, 128 (5th Cir. 2019) (quoting Schiller v. Physicians Res. Grp. Inc.,

342 F.3d 563, 567 (5th Cir. 2003)).

       After considering Ackerson’s arguments under this standard, the Court is not persuaded

that reconsideration is warranted. Listing 11.14 defines a peripheral neuropathy disability as:

       A. Disorganization of motor function in two extremities (see 11.00D1), resulting
       in extreme limitation (see 11.00D2) in the ability to stand up from a seated position,
       balance while standing or walking, or use [of] upper extremities; or

       B. Marked limitation (see 11.00G2) in physical functioning (see 11.00G3a), and
       in one of the following;

              1. Understanding, remembering, or applying information (see 11.00G3b(i));
                 or

              2. Interacting with others (see 11.00G3b(ii)); or

              3. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or

              4. Adapting or managing oneself (see 11.00G3b(iv)).

       Ackerson argues that he must be disabled under Listing 11.14(A) because he had a bilateral

toe amputation and chronic pain syndrome that combined to equal peripheral neuropathy. This

Court and the able magistrate judge considered those conditions in their prior rulings finding that

Ackerson did not meet the criteria of Listing 11.14. Ackerson has never pointed to medical

evidence that any condition, or combination of conditions, resulted in extreme limitation as defined

by 11.00D2. Indeed, the R&R pointed out that Ackerson’s medical records show that he was able

to perform the activities of daily living and ambulate independently after the bilateral toe

amputation.9 Although Ackerson argues that he has a medical neuropathy, he still does not point




       9
           R. Doc. 21 at 13.

                                                  3
         Case 2:19-cv-09158-BWA Document 28 Filed 10/08/20 Page 4 of 4




the Court to any objective medical evidence that he suffers from a peripheral neuropathy that meets

the legal definition of Listing 11.14.

       Accordingly,

       IT IS ORDERED that Ackerson’s motion for reconsideration (R. Doc. 25) is DENIED.

       New Orleans, Louisiana, this 8th day of October, 2020.




                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE




                                                4
